DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 3-16, and 18-30 were previously pending and subject to a non-final action filed on 08/03/2022. In the response filed on 11/03/2022, applicant’s arguments was filed. Therefore, claims 1, 3-16, and 18-30 are currently pending and subject to the final action below.

Response to Arguments
Applicant's arguments filed 11/03/2022, with respect to claims 1-9, 11-25 and 27-30 under 35 U.S.C. 103 have been fully considered but they are not persuasive.
Applicant’s argument 1: Applicant also notes that the Technical Field of the present application recites a "computing device for displaying a document, and more specifically to a computing device for rendering linked content in displayed documents." Examples of documents include spreadsheets, text documents, presentations, or other suitable documents (see paras. [0038], [0046]). Shanks explains that its "present invention relates generally to satellite video systems, and in particular, to a method, apparatus, and article of manufacture for interactive mosaic channel video streams" (see Field of the Invention). Shanks does not make any mention of a "document" (claim 1: "a first document having a table with a plurality of cells"), let alone a spreadsheet, text document, or presentation. Applicant respectfully submits that a live-feed video stream is not reasonably pertinent to a document because a document is generally stored and modified, whereas a live-feed video stream is constantly changing. Even assuming that the live-feed video stream is saved and could be considered a saved file, Shanks does not make any mention of modifying the saved video stream, let alone adding a link to a cell of a document. 
For at least these reasons, Shanks is nonanalogous prior art and the Office Action has not made a prima facie case of obviousness. The remaining art of record does not disclose or suggest "receiving, at a computing device, a first user entry of a first link in a cell of the plurality of cells, wherein i) the first link refers to a first set of content to be displayed in the cell and having a source location that is external to the cell, and ii) before the first link is added to the cell, the cell includes a second set of content that is distinct from the first set of content when displayed" and "updating, by the computing device, the user interface to display, within the cell, both the first set of content and the second set of content that is distinct from the first set of content," as recited in claim 1.
Examiner Response 1: In response to applicant's argument that Shank is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Shank discloses video feed (document) that contains cell as illustrated in Fig. 3. Paragraphs (0072-0074) recites data cells 302-320, cell 316 teams CIN and NE represent a second set of content. The teams CIN and NE is distinct from score 0 for CIN and 10 for NE. In paragraph (0044), when a team scores, the score for the team changes. In paragraph (0009), each satellite 102-106 broadcasts downlink signals for updating the team scores. Fig. 3 illustrate a document displaying cells that are updated when a team scores. Shank is pertinent to the problem of the claim invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Hess and Shanks as both teach compatible aspects of creating linkage between external sources for updating data through the created link. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10, 14-16, 18-25, and 29-30 remain rejected under 35 U.S.C. 103 as being unpatentable over Hess et al. (hereinafter Hess, US PGPUB. 20150100594, Filed Date: Sep. 30, 2014) in view of Shanks (hereinafter Shanks, US PGPUB 20070055989 Filed Date: Aug. 31, 2006).
Regarding independent claim 1, Hess teaches: A method for rendering linked content in a first document having a table with a plurality of cells, the method comprising: (Hess − [0038] Referring to Fig. 4B, process 450 is shown for creating a research table from records in XBRL database 270.)
receiving, at a computing device, a first user entry of a first link in a cell of the plurality of cells, wherein i) the first link refers to a first set of content to be displayed in the cell and having a source location that is external to the cell, (Hess − [0039- 0040] When the user selects a specific objects or data items from the XBRL database 270, such as tables, during step 455, the system provides the user with spreadsheet tools to allow efficient copying and accurate formatting and adjustments of data and text tables with minimal user clicks and actions, and then copies the data or text tables and pastes the corresponding data into a spreadsheet research document 290, while maintaining the formatting and adjustments, during step 470. A corresponding link entry, such as a hyperlink or other pointer, is simultaneously created in relational database 260 that correlates the created spreadsheet/research document 290 with the precise location in the source document 280 or XBRL data 270 from which the original data or text table was derived. The link entry is created with sufficient precision that a user who subsequently views the created spreadsheet/research document 290 may readily determine and view the precise location within the source document 280 or XBRL data 270 from which the original data or text table was derived by simply selecting, highlighting, or hovering over the spreadsheet, or a specific entry or word/number in the spreadsheet, responsive to which the system will retrieve and display to the user the originating source document 280 or XBRL data 270 based on the link entry in relational database 260.)
adding, by the computing device, the first link to the cell; (Hess − [0039- 0040] When the user selects a specific objects or data items from the XBRL database 270, such as tables, during step 455, the system provides the user with spreadsheet tools to allow efficient copying and accurate formatting and adjustments of data and text tables with minimal user clicks and actions, and then copies the data or text tables and pastes the corresponding data into a spreadsheet research document 290, while maintaining the formatting and adjustments, during step 470. A corresponding link entry, such as a hyperlink or other pointer, is simultaneously created in relational database 260 that correlates the created spreadsheet/research document 290 with the precise location in the source document 280 or XBRL data 270 from which the original data or text table was derived.) 
displaying, by the computing device, the cell in a user interface that displays the first document, including: retrieving, by the computing device, the first set of content using the first link from the cell; (Hess − [0044] Figs. 6-19BThe system automatically tracks the user's research activities and creates a link, stored in relational database 260, from the research document that points to the specific location in the originating source document 280 or XBRL record 270. [0046] FIGS. 6-19B are screen displays of the user interface in an embodiment of client 104, where the client is used for performing management and analysis of financial information.)
However, Shanks teaches: wherein i) the first link refers to a first set of content to be displayed in the cell and having a source location that is external to the cell, and ii) before the first link is added to the cell, the cell includes a second set of content that is distinct from the first set of content when displayed; (Shanks − [0072-0074] FIG. 3 illustrates video cells; data cells 302-320; cell 316 teams CIN and NE represent a second set of content. The teams CIN and NE is distinct from score 0 for CIN and 10 for NE. [0044] when a team scores, the score for the team changes. [0009] Each satellite 102-106 broadcasts downlink signals for updating the team scores.)
and updating, by the computing device, the user interface to display, within the cell, both the first set of content and the second set of content that is distinct from the first set of content. (Shanks − [0072-0074] FIG. 3 illustrates video cells; data cells 302-320; cell 316 teams CIN and NE represent a second set of content. The teams CIN and NE is distinct from score 0 for CIN and 10 for NE. [0044] when a team scores, the score for the team changes. [0009] Each satellite 102-106 broadcasts downlink singles for updating the team and team scores.)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Hess and Shanks as both teach compatible aspects of creating linkage between external sources for updating data through the created link. Adding the teaching of Shanks provides Hess with the ability to link distinct data within a single cell. One of ordinary skill in the art would have been motivated to make this modification in order to provide a user interface for entering and displaying data within cells and updating data within the cell quickly instead of entering data into a cell manually.
Regarding dependents claim 3, Hess teaches: wherein updating the user interface comprises displaying the first set of content with a first display format that is different from a second display format, the second display format corresponding to a display of the first set of content in a second document, wherein the second document is distinct from the first document. (Hess − [0036] The system allows efficient copying and accurate formatting and adjustments of data and text tables. Maintaining the formatting and adjustments stored in the source imported document.)
Regarding dependents claim 4, Hess teaches: wherein: retrieving the first set of content using the first link includes retrieving the first set of content as plain text; (Hess − [0043] Relational database 260 stores (i) the results of the users' analysis of source documents 280, (ii) search results of users' source document searches, (iii) catalogue of search results with precise document location links to specific portion of source documents viewed and annotated by users, (iv) precise document location links to multiple users' discussion documents and research documents 290, and (v) results of text and tables copied from source documents 280 and XBRL records 270 with document links pointing to the precise location in the referenced document or record.)
and displaying the first set of content with the first display format comprises formatting the plain text using the first display format. (Hess − [0039- 0040] When the user selects a specific objects or data items from the XBRL database 270, such as tables, during step 455, the system provides the user with spreadsheet tools to allow efficient copying and accurate formatting and adjustments of data and text tables with minimal user clicks and actions, and then copies the data or text tables and pastes the corresponding data into a spreadsheet research document 290, while maintaining the formatting and adjustments, during step 470.)
Regarding dependents claim 5, Hess teaches: wherein retrieving the first set of content using the first link includes retrieving the first set of content from the second document. (Hess – [0039-0040] A corresponding link entry, such as a hyperlink or other pointer, is simultaneously created in relational database 260 that correlates the created spreadsheet/research document 290 with the precise location in the source document 280 or XBRL data 270 from which the original data or text table was derived. The link entry is created with sufficient precision that a user who subsequently views the created spreadsheet/research document 290 may readily determine and view the precise location within the source document 280 or XBRL data 270 from which the original data or text table was derived by simply selecting, highlighting, or hovering over the spreadsheet, or a specific entry or word/number in the spreadsheet, responsive to which the system will retrieve and display to the user the originating source document 280 or XBRL data 270 based on the link entry in relational database 260.)
Regarding dependents claim 6, Hess teaches: wherein the first document contains a table having the plurality of cells and the second document is a non-spreadsheet format document. (Hess – [0039-0040] The link entry is created with sufficient precision that a user who subsequently views the created spreadsheet/research document 290 may readily determine and view the precise location within the source document 280 or XBRL data 270 from which the original data or text table was derived by simply selecting, highlighting, or hovering over the spreadsheet, or a specific entry or word/number in the spreadsheet, responsive to which the system will retrieve and display to the user the originating source document 280 or XBRL data 270 based on the link entry in relational database 260.)
Regarding dependents claim 7, Hess teaches: further comprising displaying, by the computing device, a link properties box in the user interface, wherein the link properties box i) includes a list of sets of linked content within the cell, the list of sets including the first set of linked content, and ii) identifies source locations of the first set of content and destination locations of the first set of content. (Hess − [0061] Referring to FIG. 16, an example screen display is shown of work area 600 displaying a research/discussion document 1610, containing a research analyst's pastings of live financial information relating to Target Corp. (TGT). In this example, the research analyst viewed and analyzed a table in HTML source document 1620 and copied the line item 1630, "LONG-TERM DEBT, excluding current portfolio," from the HTML document and pasted it into discussion document 1610.)
Regarding dependents claim 8, Hess teaches: wherein displaying the cell in the user interface that displays the first document comprises displaying the cell in an editing mode of the user interface for the cell, including updating the user interface to display, within the cell, both the first set of content and the second set of content without displaying the first link within the cell while in the editing mode of the user interface. (Hess − [0064] Referring to FIG. 19A, work area 600 displays research document spreadsheet 1910. In this example, the user creates a link from research document spreadsheet 1910 to a specified location in a user-selected source document. The user may initiate this process by selecting text or a cell in research document spreadsheet 1910 and opening display toolbox 1920. The work area displays toolbox 1920 to allow the user to select and insert a precise link into spreadsheet 1910.)
Regarding dependents claim 9, Hess teaches: wherein updating the user interface to display, within the cell, both the first set of content and the second set of content without displaying the first link within the cell while in the editing mode of the user interface comprises displaying a first link indicator adjacent to the first set of content, wherein the first link indicator provides a visual indication in the user interface that the first set of content is linked from the source location that is external to the cell. (Hess − [0064The user may select a desired source document from drop-down box 1935, and in this example the user selects the 2012 10-K Annual Report filed by Amazon.com, Inc. (AMZN) with the SEC. The system receives the user's selection in drop-down box 1935 and displays text of the available links, which may be stored in relational database 260, from the selected source document in pane 1940. The system generates the available links by scanning clauses, text strings, and other objects in the source document and returns the suitable results in pane 1940.)
Regarding dependents claim 10, Hess teaches: wherein the first link indicator is an underline of the first set of content when the first set of content is a numerical value and is a box that surrounds the first set of content when the first set of content is a text value. (Hess − [0039- 0040] The link entry is created with sufficient precision that a user who subsequently views the created spreadsheet/research document 290 may readily determine and view the precise location within the source document 280 or XBRL data 270 from which the original data or text table was derived by simply selecting, highlighting, or hovering over the spreadsheet, or a specific entry or word/number in the spreadsheet, responsive to which the system will retrieve and display to the user the originating source document 280 or XBRL data 270 based on the link entry in relational database 260.)
Regarding dependents claim 14, Hess teaches: wherein the source location of the first set of content is external to the first document. (Hess − [0039- 0040] A corresponding link entry, such as a hyperlink or other pointer, is simultaneously created in relational database 260 that correlates the created spreadsheet/research document 290 with the precise location in the source document 280 or XBRL data 270 from which the original data or text table was derived. The link entry is created with sufficient precision that a user who subsequently views the created spreadsheet/research document 290 may readily determine and view the precise location within the source document 280 or XBRL data 270 from which the original data or text table was derived by simply selecting, highlighting, or hovering over the spreadsheet, or a specific entry or word/number in the spreadsheet, responsive to which the system will retrieve and display to the user the originating source document 280 or XBRL data 270 based on the link entry in relational database 260.)
Regarding dependents claim 15, Hess teaches: wherein the source location of the first set of content is a different cell in the first document. (Hess − [0039- 0040] A corresponding link entry, such as a hyperlink or other pointer, is simultaneously created in relational database 260 that correlates the created spreadsheet/research document 290 with the precise location in the source document 280 or XBRL data 270 from which the original data or text table was derived. The link entry is created with sufficient precision that a user who subsequently views the created spreadsheet/research document 290 may readily determine and view the precise location within the source document 280 or XBRL data 270 from which the original data or text table was derived by simply selecting, highlighting, or hovering over the spreadsheet, or a specific entry or word/number in the spreadsheet, responsive to which the system will retrieve and display to the user the originating source document 280 or XBRL data 270 based on the link entry in relational database 260.)
Regarding independent claim 16, claim 16 is directed to computer device. Claim 16 have similar/same technical features/limitation as Claim 1 and the claims are rejected under the same rational.
Regarding dependents claim 18, Hess and ExtendOffice discloses all the features with respect to claim 16 as outlined above
Hess teaches: wherein updating the user interface comprises displaying the first set of content with a first display format that is different from a second display format, the second display format corresponding to a display of the first set of content in a second document, wherein the second document is distinct from the first document. (Hess − [0036] The system allows efficient copying and accurate formatting and adjustments of data and text tables. Maintaining the formatting and adjustments stored in the source imported document.)
Regarding dependents claim 19, Hess teaches: wherein: retrieving the first set of content using the first link includes retrieving the first set of content as plain text; (Hess − [0043] Relational database 260 stores (i) the results of the users' analysis of source documents 280, (ii) search results of users' source document searches, (iii) catalogue of search results with precise document location links to specific portion of source documents viewed and annotated by users, (iv) precise document location links to multiple users' discussion documents and research documents 290, and (v) results of text and tables copied from source documents 280 and XBRL records 270 with document links pointing to the precise location in the referenced document or record.)
and displaying the first set of content with the first display format comprises formatting the plain text using the first display format. (Hess − [0039- 0040] When the user selects a specific objects or data items from the XBRL database 270, such as tables, during step 455, the system provides the user with spreadsheet tools to allow efficient copying and accurate formatting and adjustments of data and text tables with minimal user clicks and actions, and then copies the data or text tables and pastes the corresponding data into a spreadsheet research document 290, while maintaining the formatting and adjustments, during step 470.)
Regarding dependents claim 20, Hess teaches: wherein retrieving the first set of content using the first link includes retrieving the first set of content from the second document. (Hess – [0039-0040] A corresponding link entry, such as a hyperlink or other pointer, is simultaneously created in relational database 260 that correlates the created spreadsheet/research document 290 with the precise location in the source document 280 or XBRL data 270 from which the original data or text table was derived. The link entry is created with sufficient precision that a user who subsequently views the created spreadsheet/research document 290 may readily determine and view the precise location within the source document 280 or XBRL data 270 from which the original data or text table was derived by simply selecting, highlighting, or hovering over the spreadsheet, or a specific entry or word/number in the spreadsheet, responsive to which the system will retrieve and display to the user the originating source document 280 or XBRL data 270 based on the link entry in relational database 260.)
Regarding dependents claim 21, Hess teaches: wherein the first document contains a table having the plurality of cells and the second document is a non-spreadsheet format document. (Hess – [0039-0040] The link entry is created with sufficient precision that a user who subsequently views the created spreadsheet/research document 290 may readily determine and view the precise location within the source document 280 or XBRL data 270 from which the original data or text table was derived by simply selecting, highlighting, or hovering over the spreadsheet, or a specific entry or word/number in the spreadsheet, responsive to which the system will retrieve and display to the user the originating source document 280 or XBRL data 270 based on the link entry in relational database 260.)
Regarding dependents claim 22, Hess teaches: wherein the method carried out by the processor further comprises displaying, by the computing device, a link properties box in the user interface, wherein the link properties box i) includes a list of sets of linked content within the cell, the list of sets including the first set of linked content, and ii) identifies source locations of the first set of content and destination locations of the first set of content. (Hess − [0061] Referring to FIG. 16, an example screen display is shown of work area 600 displaying a research/discussion document 1610, containing a research analyst's pastings of live financial information relating to Target Corp. (TGT). In this example, the research analyst viewed and analyzed a table in HTML source document 1620 and copied the line item 1630, "LONG-TERM DEBT, excluding current portfolio," from the HTML document and pasted it into discussion document 1610.)
Regarding dependents claim 23, Hess teaches: wherein displaying the cell in the user interface that displays the first document comprises displaying the cell in an editing mode of the user interface for the cell, including updating the user interface to display, within the cell, both the first set of content and the second set of content without displaying the first link within the cell while in the editing mode of the user interface. (Hess − [0064] Referring to FIG. 19A, work area 600 displays research document spreadsheet 1910. In this example, the user creates a link from research document spreadsheet 1910 to a specified location in a user-selected source document. The user may initiate this process by selecting text or a cell in research document spreadsheet 1910 and opening display toolbox 1920. The work area displays toolbox 1920 to allow the user to select and insert a precise link into spreadsheet 1910.)
Regarding dependents claim 24, Hess teaches: wherein updating the user interface to display, within the cell, both the first set of content and the second set of content without displaying the first link within the cell while in the editing mode of the user interface comprises displaying a first link indicator adjacent to the first set of content, wherein the first link indicator provides a visual indication in the user interface that the first set of content is linked from the source location that is external to the cell. (Hess − [0064The user may select a desired source document from drop-down box 1935, and in this example the user selects the 2012 10-K Annual Report filed by Amazon.com, Inc. (AMZN) with the SEC. The system receives the user's selection in drop-down box 1935 and displays text of the available links, which may be stored in relational database 260, from the selected source document in pane 1940. The system generates the available links by scanning clauses, text strings, and other objects in the source document and returns the suitable results in pane 1940.)
Regarding dependents claim 25, Hess teaches: wherein the first link indicator is an underline of the first set of content when the first set of content is a numerical value and is a box that surrounds the first set of content when the first set of content is a text value. (Hess − [0039- 0040] The link entry is created with sufficient precision that a user who subsequently views the created spreadsheet/research document 290 may readily determine and view the precise location within the source document 280 or XBRL data 270 from which the original data or text table was derived by simply selecting, highlighting, or hovering over the spreadsheet, or a specific entry or word/number in the spreadsheet, responsive to which the system will retrieve and display to the user the originating source document 280 or XBRL data 270 based on the link entry in relational database 260.)
Regarding dependents claim 29, Hess teaches: receiving, by the computing device, a notice of a change to the first set of content; and automatically updating, by the computing device, the user interface to display the change to the first set of content; (Hess − [0037] The system maintains a metadata repository in XBRL database 270 by regularly accessing the SEC site for XBRL data retrieval and updating the XBRL database 270 with live data. If the system recognizes the corporate entity corresponding to the retrieved XBRL data, the system adds the data to its records for that entity.)
and automatically updating, by the computing device, the user interface to display the change to the first set of content, including retrieving, by the computing device, the first set of content using the first link from the cell. (Hess − [0044] Figs. 6-19BThe system automatically tracks the user's research activities and creates a link, stored in relational database 260, from the research document that points to the specific location in the originating source document 280 or XBRL record 270. [0046] FIGS. 6-19B are screen displays of the user interface in an embodiment of client 104, where the client is used for performing management and analysis of financial information.)
Regarding dependents claim 30, Hess teaches: receiving, by the computing device, a notice of a change to the first set of content; and automatically updating, by the computing device, the user interface to display the change to the first set of content; (Hess − [0037] The system maintains a metadata repository in XBRL database 270 by regularly accessing the SEC site for XBRL data retrieval and updating the XBRL database 270 with live data. If the system recognizes the corporate entity corresponding to the retrieved XBRL data, the system adds the data to its records for that entity.)
and automatically updating, by the computing device, the user interface to display the change to the first set of content, including retrieving, by the computing device, the first set of content using the first link from the cell. (Hess − [0044] Figs. 6-19BThe system automatically tracks the user's research activities and creates a link, stored in relational database 260, from the research document that points to the specific location in the originating source document 280 or XBRL record 270. [0046] FIGS. 6-19B are screen displays of the user interface in an embodiment of client 104, where the client is used for performing management and analysis of financial information.)

Claims 11-13 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Hess et al. in view of Shanks as applied to 1, 3-10, 14-25, and 29-30 above, and further in view of Trebas et al. (hereinafter Trebas, US PGPUB. 20140082470, Filed Date: Sep. 19, 2012)
Regarding dependents claim 11, Hess and ExtendOffice discloses all the features with respect to claim 1 as outlined above
Hess does not explicitly teach: the method further comprising inserting, by the computing device, a first uniform resource identifier, which identifies the source location of the first set of content, into a causal tree that represents a history of edits to the cell.
However, Trebas teaches: the method further comprising inserting, by the computing device, a first uniform resource identifier, which identifies the source location of the first set of content, into a causal tree that represents a history of edits to the cell. (Trebas − [0028] [0029] Embodiments of the present disclosure include a spreadtree architecture that is a network-based tree of spreadsheets (and other node data) that may be organized into a spreadtree hierarchy. Audit trail may include historical data for the spreadtree as a whole. The spreadtree hierarchy 300 may include one or more individual spreadsheets 310A-310F, 320A, 320B, 330 that may be configured to be linked to different spreadsheets within the spreadtree hierarchy 300. [0054] When the data objects 502, 504, 506, 508 are created, each data object 502, 504, 506, 508 may be assigned a unique ID 501. Each unique ID 501 may include information regarding the change.)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Hess ExtendOffice, and Trebas teaches compatible aspects of creating linkage between a source document and secondary document for collaboration. Adding the teaching of Trebas provides Hess and ExtendOffice with audit trail of history of changes for data object created during linkage. One of ordinary skill in the art would have been motivated to make this modification in order to provide a user interface for modifying financial document and collaborating with a plurality of users.
Regarding dependents claim 12, Hess does not explicitly teach: wherein: inserting the first uniform resource identifier into the causal tree comprises inserting into the causal tree a first linking data structure configured to identify i) the first link, ii) the first set of content, and iii) a destination location within the first document at which the first link is to be processed; and the first linking data structure is associated with an external linking system configured to monitor changes to source locations and destination locations.
However, Trebas teaches: wherein: inserting the first uniform resource identifier into the causal tree comprises inserting into the causal tree a first linking data structure configured to identify i) the first link, ii) the first set of content, and iii) a destination location within the first document at which the first link is to be processed; and the first linking data structure is associated with an external linking system configured to monitor changes to source locations and destination locations. (Trebas − [0028] [0029] Embodiments of the present disclosure include a spreadtree architecture that is a network-based tree of spreadsheets (and other node data) that may be organized into a spreadtree hierarchy. Audit trail may include historical data for the spreadtree as a whole. The spreadtree hierarchy 300 may include one or more individual spreadsheets 310A-310F, 320A, 320B, 330 that may be configured to be linked to different spreadsheets within the spreadtree hierarchy 300. [0054] When the data objects 502, 504, 506, 508 are created, each data object 502, 504, 506, 508 may be assigned a unique ID 501. Each unique ID 501 may include information regarding the change.)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Hess, Shanks and Trebas as each teaches compatible aspects of creating linkage between external sources for updating data through the created link. Adding the teaching of Trebas provides Hess and Shanks with history of changes for data object created during linkage. One of ordinary skill in the art would have been motivated to make this modification in order to provide a user interface for entering and displaying data within cells and updating data within the cell quickly instead of entering data into a cell manually.
Regarding dependents claim 13, Hess does not explicitly teach: wherein the first set of content includes a plurality of alphanumeric characters that are collectively represented in the causal tree as a single character that is replaced by the plurality of alphanumeric characters when displayed in the user interface.
However, Trebas teaches: wherein the first set of content includes a plurality of alphanumeric characters that are collectively represented in the causal tree as a single character that is replaced by the plurality of alphanumeric characters when displayed in the user interface. (Trebas – [0054] When the data objects 502, 504, 506, 508 are created, each data object 502, 504, 506, 508 may be assigned a unique ID 501. Each unique ID 501 may include information regarding the change. Using the first data object 502 as an example, the unique ID 501 may include a timestamp 510 and an identification of the user 514 who created the first data object 502. Thus, when a user edits (e.g., add to, change, delete, etc.) entries of the spreadtree, the user's name becomes connected to the change, which connection may discourage inappropriate use of level access privileges)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Hess, Shanks and Trebas as each teaches compatible aspects of creating linkage between external sources for updating data through the created link. Adding the teaching of Trebas provides Hess and Shanks with history of changes for data object created during linkage. One of ordinary skill in the art would have been motivated to make this modification in order to provide a user interface for entering and displaying data within cells and updating data within the cell quickly instead of entering data into a cell manually.
Regarding dependents claim 26, Hess does not explicitly teaches: wherein the method carried out by the processor further comprises inserting, by the computing device, a first uniform resource identifier, which identifies the source location of the first set of content, into a causal tree that represents a history of edits to the cell.
However, Trebas teaches: wherein the method carried out by the processor further comprises inserting, by the computing device, a first uniform resource identifier, which identifies the source location of the first set of content, into a causal tree that represents a history of edits to the cell. (Trebas − [0028] [0029] Embodiments of the present disclosure include a spreadtree architecture that is a network-based tree of spreadsheets (and other node data) that may be organized into a spreadtree hierarchy. Audit trail may include historical data for the spreadtree as a whole. The spreadtree hierarchy 300 may include one or more individual spreadsheets 310A-310F, 320A, 320B, 330 that may be configured to be linked to different spreadsheets within the spreadtree hierarchy 300. [0054] When the data objects 502, 504, 506, 508 are created, each data object 502, 504, 506, 508 may be assigned a unique ID 501. Each unique ID 501 may include information regarding the change.)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Hess, Shanks and Trebas as each teaches compatible aspects of creating linkage between external sources for updating data through the created link. Adding the teaching of Trebas provides Hess and Shanks with history of changes for data object created during linkage. One of ordinary skill in the art would have been motivated to make this modification in order to provide a user interface for entering and displaying data within cells and updating data within the cell quickly instead of entering data into a cell manually.
Regarding dependents claim 27, Hess does not explicitly teaches: wherein: inserting the first uniform resource identifier into the causal tree comprises inserting into the causal tree a first linking data structure configured to identify i) the first link, ii) the first set of content, and iii) a destination location within the first document at which the first link is to be processed; and the first linking data structure is associated with an external linking system configured to monitor changes to source locations and destination locations.
However, Trebas teaches: wherein: inserting the first uniform resource identifier into the causal tree comprises inserting into the causal tree a first linking data structure configured to identify i) the first link, ii) the first set of content, and iii) a destination location within the first document at which the first link is to be processed; and the first linking data structure is associated with an external linking system configured to monitor changes to source locations and destination locations. (Trebas − [0028] [0029] Embodiments of the present disclosure include a spreadtree architecture that is a network-based tree of spreadsheets (and other node data) that may be organized into a spreadtree hierarchy. Audit trail may include historical data for the spreadtree as a whole. The spreadtree hierarchy 300 may include one or more individual spreadsheets 310A-310F, 320A, 320B, 330 that may be configured to be linked to different spreadsheets within the spreadtree hierarchy 300. [0054] When the data objects 502, 504, 506, 508 are created, each data object 502, 504, 506, 508 may be assigned a unique ID 501. Each unique ID 501 may include information regarding the change.)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Hess, Shanks and Trebas as each teaches compatible aspects of creating linkage between external sources for updating data through the created link. Adding the teaching of Trebas provides Hess and Shanks with history of changes for data object created during linkage. One of ordinary skill in the art would have been motivated to make this modification in order to provide a user interface for entering and displaying data within cells and updating data within the cell quickly instead of entering data into a cell manually.
Regarding dependents claim 28, Hess does not explicitly teaches: wherein the first set of content includes a plurality of alphanumeric characters that are collectively represented in the causal tree as a single character that is replaced by the plurality of alphanumeric characters when displayed in the user interface.
However, Trebas teaches: wherein the first set of content includes a plurality of alphanumeric characters that are collectively represented in the causal tree as a single character that is replaced by the plurality of alphanumeric characters when displayed in the user interface. (Trebas – [0054] When the data objects 502, 504, 506, 508 are created, each data object 502, 504, 506, 508 may be assigned a unique ID 501. Each unique ID 501 may include information regarding the change. Using the first data object 502 as an example, the unique ID 501 may include a timestamp 510 and an identification of the user 514 who created the first data object 502. Thus, when a user edits (e.g., add to, change, delete, etc.) entries of the spreadtree, the user's name becomes connected to the change, which connection may discourage inappropriate use of level access privileges)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Hess, Shanks and Trebas as each teaches compatible aspects of creating linkage between external sources for updating data through the created link. Adding the teaching of Trebas provides Hess and Shanks with history of changes for data object created during linkage. One of ordinary skill in the art would have been motivated to make this modification in order to provide a user interface for entering and displaying data within cells and updating data within the cell quickly instead of entering data into a cell manually.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL E BARNES JR whose telephone number is (571)270-3395. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARL E BARNES JR/Examiner, Art Unit 2177     

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177